Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.      Claims 1-3, 5, 6, 8, 10-17, 19, 20, and 22-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2012/0100217 Green et al.

Regarding claims 1-3, 9-17, 22, and 24-31:

             Green discloses linking a hydrogel to a conductive substrate and then electrodepositing the conductive polymer by application of constant current or voltage through an electrolyte overlying the hydrogel which contains the polymer subunits, e.g. monomers, capable of forming the conductive polymer. The conductive substrates are necessarily 3 dimensional.  They therefore have surfaces which can be designated as a tope surface and a bottom surface even if they are round or spherical.  Note the use of “up” and “down” when travelling north or south on the relatively spherical Earth which implies a top and a bottom.  The polymer constituents of the hydrogel have covalently linked dopants which causes the conductive polymer to polymerize intimately with the hydrogel polymers within the hydrogel mesh.  See Green, paragraph [0088].  Green discloses using PVA blended with anionic heparin-methacrylate or a pure biological hydrogel such as alginate, and a thermal and electrochemically stable thiophene such as the poly(ethylene dioxythiophene)(PEDOT) derivative as the conductive polymer.  Green describes PVA as being polyvinyl alcohol at Green, paragraph [0062].  Green describes these devices for use in microelectronics and medical science at paragraph [0100].  Green, paragraph [0104] discloses their devices for use as bioelectrodes that are implantable into a patient.  The patient is a wet environment inside.  See Green, paragraphs [0105], [0106], and [0107] regarding the patient being an aqueous environment.  The improved biocompatibility and mechanical performance of Green, paragraph [0106] coupled with the fact that the structure of Green’s device is the same as that of the instant claims necessitates that the devices of Green inherently have conductive polymers that are adhered with adhesion strength that is substantially maintained when the implantable device is exposed to the wet environment.  See MPEP 2112.  The polymerization method of Green is expected to necessarily give the different polymers intermingled with each other such that it falls within the scope of the instant claims 11 and 12 because polymerizing monomers in another polymer is expected to give the instantly claimed interpenetrating networks.  See MPEP 2112.  The exemplified device of Green discussed above anticipates the instant claims 1-3, 9-14, and 24-31.
     The method of the paragraphs of Green discussed above meets the instant claims 15-17, 22, and 24-31.

     Regarding claims 5, 6, 8, 15-17, 19, 20, 22, 23, and 25-31:

     The thiol groups immobilized on the surface of the substrate of Green, paragraphs [0125]-[0130], particularly paragraph [0126], fall within the scope of the instant claims 5 and 6.  The gold substrate of Green, paragraph [0126] falls within the scope of the instant claims 8 and 23.
      The method of the paragraphs of Green discussed above meets the instant claims 15-17, 19, 20, 22, 23, and 25-31.

Regarding claims 9 and 24:

	The use of Green’s devices to attach to neural tissue according to their paragraph [0124] necessitates a device that is a multielectrode array because such a macroscopic device as that of Green is necessarily a multielectrode array if it can interact with microscopic neural tissues as required by Green, paragraph [0124].

4.      Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2012/0100217 Green et al., as applied to claims 1-3, 5, 6, 8, 9-17, 19, 20, and 22-31 in paragraph 3 above, in view of US Pat. Application Publication No. 2012/0123527 Isch.

Regarding claims 4 and 18:

	Green does not disclose the polyurethanes of the instant claims 4 and 18.
            It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the hydrophilic polyurethane of the instant claims 4 and 18 as the hydrogel layer of Green because Green, claims 1-4 and 9 encompasses any polymeric hydrogels including polyurethane hydrogels, Isch discloses using hydrophilic polyurethane hydrogels to adhesively bond to a substrate that is physiologically compatible at paragraph [0036] and the entire document, and the benefits of the polyurethane hydrogels of Isch would have been expected in the devices of Green.


5.      Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2012/0100217 Green et al., as applied to claims 1-3, 5, 6, 8, 9-17, 19, 20, and 22-31 in paragraph 3 above, in view of US Pat. Application Publication No. 2012/0123527 Isch, as applied to claims 4 and 18 in paragraph 4 above, further in view of US Pat. No. 5849368 Hostettler et al.

Regarding claims 7 and 21:

	Green does not disclose the functional groups of the instant claims 7 and 21.
            It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to attach primary amine groups to the substrates of Green rather than the exemplified thiol groups when using the polyurethane hydrogel of Isch, as discussed in paragraph 4 above, because Hostettler (abstract) teaches surface amino groups to react with isocyanate groups remaining on polyurethanes, and these covalent bonds would have been expected to make the adhesively bound hydrogel of Isch to be most strongly adhered to the substates to which it is adhesively bound which would have been expected to give stronger adhesion in the devices of Green.

6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762